G-regoby, .J.
The information charges that the appellant then was confined in the jail of Orange county, in the State of Indiana, on a charge of grand larceny, the identical felony thereinafter set forth,.and that he had not been indicted by any grand jury of said county for said crime; and that at, &e., on, &c., said Alfred Picket did then and there feloniously steal, take, carry and ride away, one dark brown' filly, of the value of one hundred dollars, the personal property of Owen Thompson, contrary, &c.
The defendant pleaded not guilty. Trial by jury. Verdict of guilty, and judgment.
The errors assigned are, first, that no affidavit was filed with the information by the prosecuting attorney; second, that the affidavit filed in the clerk's office of Orange county, in vacation, by the justice of the peace, has no proper venue, nor any venue, laid therein; third, that the information *162does not allege directly, in proper form, that Picket did the thing wherewith he was charged.’
J. II. Stotsenburg and T. M. Brown, for appellant.
D. E. Williamson, Attorney General, for the State.
The appellant was charged with the crime before a justice of the peace, and required to give bail for his appearance at the then next term of the Orange Common Pleas, and in default of such bail was committed. A transcript, with the original papers, was filed by the magistrate with the clerk of the court below. The affidavit filed before the justice is copied into the transcript of the record in the case in judgment. The affidavit charges “that on the first day of September, 1865, at the county of Orange, Alfred Picket did feloniously steal, take, cany and ride away, one dark brown filly, of the value of one hundred dollars, the personal property of Owen Thompson, contrary,” &c. The affidavit commences with uThe State of Indiana, Orange county, ss.” It is claimed that the affidavit, in the body of it, ought to have referred to the venue stated in the margin by some appropriate word, such as “said” or “ aforesaid.” This • obj ection is made for the first time in this court. On the authority of Newcome v. The State, ante, p. 10, the judgment of the coui’t below must be affirmed.
The judgment is affirmed, with costs.